 

Exhibit 10.2

 

DATE:   December 12, 2019               TO:   David Vanderveen              
FROM:   Brent Willis  

cc: Greg Gould

Gary Williams

          SUBJECT:   NBEV OFFER LETTER    



 

Dear Dave,

 

We are very pleased to offer this opportunity to join NewAge as Chief Operating
Officer. Congratulations. To achieve our objective of becoming the world’s
leading healthy products company we need the best people, with the right focus
and culture, and the right skill sets for the challenges we face as an
organization. We know that you meet embody all of those characteristics and
more, and are highly confident that you will add tremendous value to our
leadership team. We are excited about the prospect of you joining the Company,
and know you will make a real difference for NewAge, all of our associates, and
all of our valued shareholders.

 

This opportunity comes with significant responsibility and we are counting on
your significant contributions and leadership to drive the Company’s
performance. We look forward to building the business together with you and
sharing in our collective success.

 

As compensation for your efforts on behalf of the Company your offer includes:

 

Annual Base Cash Compensation:   $550,000   Paid 2x monthly           Annual
Cash Bonus:  

2x target = 100% of base salary

with an opportunity to earn

a total 4x target bonus

= 200% of base salary

  Paid annually by 3/31           Annual Long Term Incentive:  

50% of base salary in

stock options & stock

 

33% vest every year

granted each year by 12/31

          Sign On Incentive:   $100,000   Paid at commencement           Sign On
Incentive:  

125,000 stock options

125,000 restricted shares

  33% vest every year

 

   

 

 

Your base salary level will be reviewed every year to ascertain if an adjustment
should be made based on performance and based on the financial performance of
the Company.

 

In the event of a change of control or significant change in the Company’s
financial circumstances, 100% of your equity compensation will immediately vest.
If the Executive resigns from the Company within the first 12 months of
employment, all sign-on incentives and unvested equity compensation will be
reimbursed within 30 days of his resignation.

 

A separate target setting worksheet will be provided defining your bonus
requirements. As part of your annual bonus, you will have the opportunity to
earn up to 4 times your base bonus level (2x target) for achieve agreed upon
performance metrics, which will subject to your individual performance, the
overall performance of the Company, and Board approval.

 

You agree to retain all non-public information obtained from New Age as
confidential and agree not to release or discuss any of such information unless
you have obtained the prior consent of New Age or is otherwise forced,
compelled, or required to disclose this information by operation of law or
applicable government authority. You also agree to abide by the non-disclosure,
non-circumvention, and non-compete clauses signed at the time your hiring.

 



You shall be entitled to four-weeks of vacation with pay annually. Such vacation
shall be taken at a time acceptable to the Corporation with regard to its
operations. You will also be entitled to participate in all benefit plans of the
Corporation, including the Company’s health care and other plans and
Company-issued phone programs in accordance with the terms of those programs.

 

All expenses are the responsibility of New Age Beverages Corporation. However,
any major expenses incurred must be pre-approved, and all expenses must comply
with the New Age expense report policy.

 

This Agreement will commence and upon signing of this document effective January
15, 2020, and is subject to final Board approval. It may be terminated by either
party upon 15 days written notice.

 

The parties agree that any action which is required to be filed to enforce the
terms of this Agreement or any issue arising from this contract or the services
performed under it shall go to arbitration.

 

In the event that either party is required to retain the services of an attorney
to enforce the provisions of this Agreement, then in such case then each party
agrees to pay their own attorney’s fees and all costs and expenses incurred
including collection costs.

 

All actions arising out of the performance of this Agreement shall be governed
by the laws of the State of Colorado.

 

The parties do hereby execute this Agreement at the places and dates set forth
below.

 

   

 



Signed for and on behalf of:   Signed for and on behalf of:       New Age
Beverages Corporation   David Vanderveen       By: /s/ Brent David Willis   By:
/s/ David Vanderveen           Print Name: Brent David Willis   Print Name:
David Vanderveen           Title: Chief Executive Officer   Title: Chief
Operating Officer           Date: November 15, 2019   Date: January 13, 2020

 



   

 

